Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 5, 2019                                                                                      Bridget M. McCormack,
                                                                                                                    Chief Justice

  156509 & (83)(84)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 156509
                                                                     COA: 331332
                                                                     Gladwin CC: 15-007784-FH
  JOHN LEE CARTER,
            Defendant-Appellant.

  _________________________________________/

         By order of February 20, 2018, the application for leave to appeal the August 10,
  2017 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Straughter (Docket No. 156198). The appellant having now moved to amend his
  application to withdraw the issue under consideration in Straughter, that motion is
  GRANTED, and the application is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court. The motion for a Franks
  hearing is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 5, 2019
         p0225
                                                                                Clerk